                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 JAMES GHAISAR, et al.,

                 Plaintiffs,

 v.                                                 Civil Action No. 1:19-cv-01224

 UNITED STATES OF AMERICA,

                 Defendant.



      PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
           PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       The Government’s attempts to twist the facts approach the breaking point in its response

to Plaintiffs’ motion for summary judgment. It strains to describe the slight movement of Bijan’s

Jeep during the shooting in a way that suggests some hint of danger to the officers. The

Government finds a variety of creative, if not compelling, ways to reframe the undisputed facts:

It refers to Officer Amaya as being “in close proximity to the direct path” of the Jeep during the

shooting. It claims that the Jeep “could have reached” Officer Amaya in a second when the

officer began shooting. It describes the Jeep as moving in a direction that a reasonable officer

could “believe was towards Officer Amaya” (raising the question whether a reasonable officer

could believe right is left and left is right). And when in doubt, it constantly falls back on the

misleading refrain that Officer Amaya was “at the front” of the Jeep.

       Meanwhile, the Government keeps up its shameless effort to slander Bijan and paint him

as a dangerous criminal. With no support from the video itself for this, the Government relies on

unreliable, self-serving, post hoc statements by the officers, while they were under criminal

investigation. The Government makes almost no effort to keep up the pretense that it is relying
on the officers’ statements only insofar as its expert used them, even though it knows the

statements are inadmissible on their own. At the same time, the Government argues that

Plaintiffs have no right to adverse inferences based on the officers’ refusal to testify, even as it

spells out for the Court the unfairness to Plaintiffs this would create.

        Then, the Government writes off the Park Police’s treatment of the Ghaisar Family at the

hospital as almost benevolent—relaxing their usual policies to alleviate the family’s suffering. It

misses the fact that the Park Police were holding Bijan, while in a coma in his final days, under

“arrest” without ever bothering to seek a probable cause hearing, even though officers knew

Bijan was not going to survive and that their intentional actions were making an already horrific

situation dehumanizing for the family.

        The Government is wrong on the law. It is more wrong on the facts. The Park Police’s

conduct was not only wrong, it was abhorrent. More importantly, it was unlawful under the

FTCA. Plaintiffs are entitled to summary judgment on the question of whether the Government

is liable for the Park Police officers’ conduct in this case.

                                            ARGUMENT

I.      THE GOVERNMENT’S FACTUAL DISPUTES ARE MERE DISTRACTIONS

        The Government continues to push its implausible and misleading interpretation of the

video in its dispute of Plaintiffs’ facts. For instance, it suggests that the officers could have

believed Bijan had committed a felony (Def.’s Opp’n to Pls.’ Mot. for Summ. J., Dispute of

Facts ¶ 12)—a conclusion that could only be based on speculation. See Bouchat v. Baltimore

Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003). Then, in response to Plaintiffs’

claim that the Jeep barely moved before the shooting, the Government makes the unrelated claim

that the Jeep moved a full car length during the shooting. Id. ¶ 113. The Government also states




                                                   2
that Officer Amaya “stood in front of” the Jeep at 19:41:29 of the video. Id. ¶ 39-42. However,

the Jeep was not moving at that moment; by the time it moved Officer Amaya was clearly to the

side of the Jeep. Video at 19:41:32. Meanwhile, the Government continues to use Officer

Vinyard’s inadmissible statements to state as a matter of fact that Bijan was impaired (Def.’s

Dispute of Facts ¶ 53). It cannot do that. See infra § II.B.

       The Government also incorrectly argues that Officer Gohn’s testimony is irrelevant. In

fact, a law enforcement officer can testify about the reasonableness of officers’ conduct if the

testimony is based on the officer’s “contemporaneous perceptions.” United States v. Perkins, 470

F.3d 150, 156 (4th Cir. 2006). This is true even where such testimony is informed by the

witness’s “particularized experience as [a] police officer[].” Id at 156. Officer Gohn testified

about his opinions on the reasonableness of Officers Amaya’s and Vinyard’s conduct during the

pursuit, based on his “contemporaneous perceptions” of the pursuit and the officers’ conduct.

Thus, his testimony is relevant.

       Otherwise, many of the Government’s disputes focus on the inferences to be drawn from

the clear facts. Some of these seem to be aimed solely at creating a material dispute of facts. For

instance, the Government takes issue with Plaintiffs’ theory of how many shots were fired in

total (Def.’s Dispute of Facts ¶ 43) and says that Officer Amaya “appears to be holding a

flashlight” at the time the last shots were fired (id. ¶ 49). Disputes like these do not ultimately

change the outcome, because all of the shots were unlawful.

II.    THE GOVERNMENT IS NOT ENTITLED TO BENEFIT FROM THE
       OFFICERS’ REFUSAL TO TESTIFY

       A. The Court Should Draw Adverse Inferences in Ruling on Summary Judgment

       Plaintiffs’ assertion that they are entitled to adverse inferences based on the officers’

refusal to testify in this case is well supported by both case law and basic fairness principles. As



                                                  3
this case demonstrates, it is unfair to allow a party to rely on a witness’s statements that the other

party has no chance to challenge. That is why courts have repeatedly found it appropriate to turn

to remedies like striking self-serving statements and granting adverse inferences based on

witnesses’ invocation of the Fifth Amendment. See Pls.’ Opening Summ. J. Br. at 6; In re

Edmond, 934 F.2d 1304, 1308 (4th Cir. 1991); Deakins v. Pack, 957 F. Supp. 2d 703, 739-40

(S.D.W.Va.) (collecting examples). Here, Plaintiffs have been thoroughly disadvantaged by the

officers’ invocation of the Fifth Amendment. Plaintiffs have had no real opportunity to cross-

examine the officers’ self-serving assertions to the FBI, even as the Government has built its

narrative around Officer Vinyard’s statements.

       As discussed in Plaintiffs’ reply on the motion to strike, the Government’s claim that

Plaintiffs cannot seek adverse inferences without pointing to “some independent evidence”

supporting the reliability of the adverse inferences mischaracterizes the law. Not only that, the

Government’s interpretation would undermine the purpose of adverse inferences, which is to

“provide[] some relief for the civil litigant whose case is unfairly prejudiced by a witness’

assertion of the Fifth Amendment privilege.” United States ex rel. DRC, Inc. v. Custer Battles,

LLC, 415 F. Supp. 2d 628, 633 (E.D. Va. 2006)).

       Custer Battles itself contradicts the Government’s characterization of the law. The Custer

Battles court did not hold that independent evidence is “required” to draw an adverse inference

on a given fact. In fact, the court allowed the jury to draw adverse inferences without finding that

there was independent evidence to support the facts for which the inferences were offered.

United States ex rel. DRC, Inc. v. Custer Battles, LLC, 415 F. Supp. 2d 628, 635-36 (E.D. Va.

2006). It simply sought independent evidence that the witness had “personal knowledge of the

subject about which he refuse[d] to testify.” Id. at 634. The court explained that the independent




                                                  4
evidence “requirement” is intended to “avoid allowing adverse inferences from the refusal to

give testimony in situations where the testimony, if given, would presumably be speculative in

nature.” Id at 635. Here, inferences from the officers’ refusal to testify would not be speculative.

        At any rate, the admissible evidence in this case does support the adverse inferences

Plaintiffs seek. The Government’s suggestion that Plaintiffs’ proposed adverse inferences are

belied by the video evidence simply demonstrates again how detached the Government’s

interpretation of the video of the shooting is from reality. A reasonable interpretation of the video

(as opposed to the skewed version the Government presents as an “objective” interpretation)

supports the adverse inferences that the officers did not fear for their safety (see infra § C.ii), that

Officer Amaya knew Bijan could not go anywhere once he was pinned between the police

cruiser and the ditch, that the movement of Bijan’s Jeep during the shooting was consistent with

someone lightly lifting their foot off the brake, and that Bijan never came close to hitting either

officer. See Pls.’ SUMF ¶¶ 110, 112, 114, 117; Video of Incident 19:41:30-19:42:00. And the

video plainly shows that Bijan’s Jeep barely moved forward before the first shot and that no one

was at any risk of injury between the time Bijan stopped at the stop sign and the time the

shooting began. ¶¶ 113, 118; Video 19:41:30-35. The video also shows that to the extent the Jeep

moved forward, it was moving away from both officers. ¶ 115; Video 19:41:30-19:42:00.

Finally, there is no evidence in the record that supports the inference that Bijan ever threatened

the officers (¶ 116).

        The Government makes an extra effort to point to record evidence it claims belies the

inference that the officers did not fear for their safety. In doing so, it again makes Plaintiffs’ case

for them. Through its cited exhibits the Government is implicitly arguing that the adverse

inference is contrary to the officers’ own statements and the other record evidence to which the




                                                   5
Government has repeatedly pointed to bolster Officer Vinyard’s self-serving statements about his

impressions of Bijan during the pursuit. See Def.’s Opp’n to Pls.’ Mot. for Summ. J. (citing,

among other things, the expert reports’ references to the officers’ claims that they feared for their

safety and testimony that officers smelled marijuana in the Jeep after the shooting).

       This is simply incredible. The Government is surely aware, at a minimum, of the

discussion in Custer Battles about the purpose of adverse inferences. 415 F. Supp. 2d at 633; see

discussion supra. Yet it argues that Plaintiffs are not entitled to an adverse inference regarding

the officers’ fear because the inference is contradicted by the very evidence that the officers’

invocation of the Fifth Amendment has precluded Plaintiffs from cross-examining. This is

obviously not what the Custer Battles court or any other court intended when they asked for

some independent evidence to ensure that an adverse inference is reliable evidence.

       The Government’s repeated and unabashed efforts to gain from Plaintiffs’ disadvantage

in this case epitomizes the need for adverse inferences on the points for which Plaintiffs have

requested them. The inferences Plaintiffs seek are supported by reasonable interpretations of the

record evidence. The Court can and should draw the adverse inferences for purposes of ruling on

summary judgment. See, e.g., Maryland v. Univ. Elections, Inc., 862 F. Supp. 2d 457, 464 (D.

Md. 2012) (adverse inference, “[c]ombined with the other evidence . . . leaves no genuine

dispute” of material facts), aff’d, 729 F.3d 370 (4th Cir. 2013).

       B. The Court Should also Strike or Ignore the Government’s Uses of the Officers’
          Self-Serving Statements

       Even if the Court does not grant adverse inferences, it should strike or ignore the officers’

statements, both because of their refusal to testify and because the statements are hearsay. The

Government argued in its response to Plaintiffs’ motion to strike that the Court can consider the

statements because the experts in the case rely on them. But as Plaintiffs explained, this is not



                                                  6
true. Neither expert relies on Officer Vinyard’s statements about Bijan looking “zombie-like”

and impaired by “more than marijuana” in evaluating the reasonableness of the shooting. And at

this point it is clear that even if the Government’s expert did rely on the statements, the

Government is attempting to use the statements for their truth, not to “explain the basis of [Mr.

Ryan’s] opinion.” Paddack v. Dave Christensen, Inc., 745 F.2d 1254, 1262 (9th Cir. 1984). It

cannot do this. Id.; see also McCormick on Evid. § 324.3 (similar, collecting cases).1 Nor could

it use Mr. Ryan as a “mere conduit” to introduce the statements at trial. Marvel Characters, Inc.

v. Kirby, 726 F.3d 119, 136 (2d Cir. 2013). The statements are inadmissible; if the Court does

not strike them, it should at the very least ignore them when ruling on summary judgment.

III.   PLAINTIFFS ARE ENTITLED TO SUMMARY JUDGMENT ON THEIR
       WRONGFUL DEATH CLAIMS

       The Government does not dispute that the evidence establishes the three elements of

Plaintiffs’ prima facie wrongful death claim: That the officers (1) willfully (2) shot Bijan, (3)

causing his death. See Montague v. Commonwealth, 684 S.E.2d 583, 588 (Va. 2009). As

discussed in Plaintiffs’ opening brief and below, it is therefore the Government’s burden to show

that the officers acted to avoid imminent, serious harm to themselves or others. Couture v.

Commonwealth, 656 S.E.2d 425, 428 (Va. Ct. App. 2008). The briefing demonstrates that even

viewed in the light most favorable to the Government, the facts would not allow a reasonable

factfinder to conclude that the Government has met its burden on the record in this case.




1
  Plaintiffs’ expert did not rely on Vinyard’s self-serving statement in the sense that he took the
statements as true. In fact, he questioned the value of the statements. E.g. Patrick Report (DEX
7) at 12 (calling Officer Vinyard’s “articulation of [the] threat [ ] not supported” by the video).
Plaintiffs’ expert commented on some of those statements because there was no other source for
much of that information and he used the statements to note that even if Vinyard’s statements
were true, the shooting was still unreasonable. E.g. Patrick Dep. (DEX 31) 51:24-52:3.

                                                  7
        A. Under Settled Virginia Law, the Government Has the Burden to Show that the
           Officers Acted in Self-Defense to Avoid Liability

        The Government continues to misread Virginia law regarding Plaintiffs’ wrongful death

claims. That is because it relies heavily on federal cases citing basic points of Virginia law

without analysis and does not examine the important nuances of the law. Virginia law is settled

on the two points on which the Government does not agree with Plaintiffs: 1) it is the

Government’s burden to show that the officers’ use of deadly force was justified, and 2) to do so,

the Government must show that the officers reasonably and actually believed deadly force was

necessary to avoid imminent danger.

        Regarding the burden, the Government largely avoids the question of whose burden it is

to justify the officers’ conduct. It simply notes that where a law enforcement officer has “legal

justification for” an unwanted touching, the act is not a battery. See Def.’s Opp’n to Pls.’ Mot.

for Summ. J. (Dkt. No. 98) at 12. That does not answer the question of whose burden it is to

show that the act is justified. In fact, it is hornbook law that in tort law, “the privileges to defend

self or others are affirmative defenses, on which the defendant ordinarily has the burden of

proof.” Dan B. Dobbs, et al., The Law of Torts (2d ed.), § 80, Self-defense and defense of others

generally. The law in Virginia is no different, even for police officers. Once a plaintiff makes out

a prima facie case for battery, if an officer relies on “legal justification for infliction of the

[injury] . . . as a defense,” then the officer must establish that defense. Pike v. Eubank, 90 S.E.2d

821, 827 (Va. 1956); see also Bourne v. Richardson, 113 S.E. 893, 898 (Va. 1922) (noting that

jury instruction that “the burden is on the defendant [police officer] to show by a preponderance

of the evidence that the arrest was by authority of law” “stated the rule . . . correctly”);

Cromartie v. Billings, 837 S.E.2d 247, 253 (Va. 2020) (trial court instructed jury that defendant

police officer had the burden to demonstrate that arrest was lawful).



                                                    8
        Meanwhile, the Government relies on inapplicable law to support its assertion that the

Court need only find that the officers used “reasonable force” to conclude that the shooting was

justified. It cites almost entirely to cases involving the question of whether an officer used

reasonable force in a nondeadly arrest. E.g. Patterson v. United States, 2019 WL 4934951, at *3

(E.D. Va. 2019) (force resulted in “a lump on plaintiff’s forehead”); Carter v. Khan, 2015 WL

6738607, at *13 (E.D. Va. 2015) (taser usage); Williams v. Brumbaugh, 2011 WL 2077794, at *5

(E.D. Va. 2011) (use of pepper spray).2 But the standard in Virginia for an officer’s use of force

in a nondeadly arrest is different than the standard for the use of deadly force. The question for a

nondeadly arrest may be whether the officer used reasonable force, but where an officer uses

deadly force, the question, clearly, is “whether or not the officer acted in self-defense.” Banks v.

Bradley, 66 S.E.2d 526, 530 (Va. 1951) (wrongful death case against officer). And it is “well

settled” in Virginia that “the law of self defense is the law of necessity.” Id. (citing Scott v.

Commonwealth, 129 S.E. 360 (Va. 1925) (criminal case). To establish that deadly force was

necessary, a police officer must show that “the necessity to kill did in fact reasonably appear to

the officer to exist when he shot.” Banks, 66 S.E.2d at 530 (emphasis added).

        Notably, the law on this issue is the same in civil and criminal cases, as demonstrated in

Banks, where the Virginia Supreme Court relied largely on criminal case law to define self-

defense in a civil wrongful death lawsuit. See id. Hence, Plaintiffs’ reliance on Couture, 656

S.E.2d 425, to elucidate the boundaries of the defense was not inapt. See also Dobbs, The Law of




2
  The Government does cite to two cases that involved wrongful death claims: Austin v. Town of
Blacksburg, 66 F. Supp. 2d 771, 776 (W.D. Va. 1998), and Lawhorn v. Edwards, 2020 WL
4589195, at *15 (E.D. Va. 2020). But in Austin the facts clearly supported a finding of subjective
fear (see 66 F. Supp. 2d at 773), and in Lawhorn the court dismissed the battery claim only as to
the initial arrest, not the portion that led to the arrestee’s death (2020 WL 4589195 at *16).



                                                   9
Torts, § 80 (“[C]riminal precedents are often good guides to the tort law rule. . .”). And contrary

to the Government’s reading, nothing in Couture suggests that the test for self-defense in

Virginia is solely one of reasonableness. See id. at 428 (“A defendant may always act upon

reasonable appearance of danger, and whether the danger is reasonably apparent is always to be

determined from the viewpoint of the defendant at the time he acted.”) (emphasis added).

Moreover, other Virginia criminal cases support the same reading.3 See, e.g., Peeples v.

Commonwealth, 519 S.E.2d 382, 386 (Va. Ct. App. 1999) (“To justify the use of deadly force,

the defendant must have reasonably feared death or serious bodily injury from his victim . . .”)

(emphasis added); McGhee v. Commonwealth, 248 S.E.2d 808, 810 (Va. 1978) (similar, and

noting the “subjective nature of the defense”).

       The Government relies on string citations to give the appearance of substance to its

argument that the sole question here is objective reasonableness. But the Court can easily see for

itself that the cases cited by the Government are not helpful. Notwithstanding the federal cases

providing bare statements of state law with no analysis of similar factual scenarios, it is settled

law in Virginia that a law enforcement officer can use deadly force only in self-defense, and that

to establish self-defense, he (and here, via the FTCA, the Government) must show that he

reasonably feared death or serious injury.




3
 As the Couture court’s reliance on a case that did not involve a police officer (Thomason v.
Commonwealth, 17 S.E.2d 374, 378 (Va. 1941)) demonstrates, the scope of the defense of self-
defense is largely the same for police officers as for civilians in Virginia. Couture, 656 S.E.2d at
431.

                                                  10
       B. The Government Cannot Establish Either Element of Self-Defense

                i. No reasonable officer would have shot Bijan.

       The Government’s argument on the reasonableness of the shooting is largely a rehashing

of the fantastical interpretation of the video evidence that it presented in its own summary

judgment briefing. It leans heavily on the loaded claim that Officer Amaya was “at the front” of

Bijan’s Jeep during the shooting. The Government, in fact, uses the phrase “at the front” sixteen

times in its brief. But that repetition does not change the fact that the video clearly shows that

Officer Amaya was not in danger of being run over by the Jeep, and indeed was near the front of

the Jeep because that is where he chose to be in order to point his gun at Bijan and ultimately

begin shooting him, at point-blank range, within an instant of the Jeep beginning to roll forward

and sharply away from him. Video of Incident 19:41:30-33.

       Before it begins its surrealist account again, though, the Government lays out the four

“warnings” that Bijan had displayed to the officers before the final stop. None of these warnings

would sway a reasonable factfinder on the reasonableness of the shooting. The Government’s

claim that the officers knew Bijan was impaired relies on inadmissible evidence. The fact that

Officer Amaya at one point tried to jerk Bijan’s door open while pointing a gun at him does not

establish that he believed Bijan was dangerous—the video shows only that Officer Amaya was

angry when this happened, not scared. The video does not show Bijan driving “erratically and

dangerously,” and although he did not stop for another private motorist on a dark highway, he

did attempt to stop twice for the officers before they charged at his vehicle with guns drawn. In

fact, the video shows many more warnings about the officers’ potential danger than Bijan’s.




                                                 11
               a. The first volley of shots

       Apparently grasping at straws, the Government begins its defense of the first volley of

shots with a new fact: that Bijan’s left turn signal was on when the Jeep began rolling forward as

Officer Amaya stood “at the front” of the Jeep (plainly well to the side of it). Def.’s Opp’n at 17.

As usual, the Government never explicitly states what the Court should conclude from this. This

is presumably because the Government realizes this fact would not cause any reasonable

factfinder to question whether either Officer Amaya or Officer Vinyard could have believed that

Bijan was preparing to run Officer Amaya over. (The blinker had been on at least from the time

Bijan stopped at the stop sign, Video 19:41:19, and as soon as the Jeep began rolling it moved

sharply to the right and away from Officer Amaya. And anyway, why would anyone who was in

fact attempting to run down an officer use his turn signal to signal his intentions?)

       The Government next proceeds to rehash its discussion of Waterman v. Batton, 393 F.3d.

471, 474-75 (4th Cir. 2005). The Government attempts to highlight the supposed similarities

between this case and Waterman by quoting Waterman in its description of Bijan’s actions

leading up to the shooting. Def.’s Opp’n at 19. However, as much as it would like to, the

Government cannot turn this case into Waterman. First, in Waterman, at the time the decedent

“was not stopping” and was “accelerating in the general direction of” the officers, he was

moving faster than 10 miles an hour before his vehicle “lurch[ed] or lung[ed] forward,” and he

was 16 feet from the nearest officer, meaning he had the distance to maneuver his vehicle to hit

the officer. Waterman, 393 F.3d at 474-75. Here, on the other hand, Bijan’s Jeep clearly came

nowhere close to moving 10 miles per hour either before Officer Amaya began shooting or

during the course of the shots he fired; nor did the Jeep ever “lurch” forward. Moreover, Officer

Amaya was standing next to the Jeep, leaving absolutely no chance that Bijan could maneuver




                                                 12
the Jeep to hit Officer Amaya. Finally, it is comical that the Government attempts to use

Waterman’s language regarding the “split-second nature” of officers’ decisions and the fact that

the vehicle in that case “could have reached [the officer] in about one second” to describe the

situation here. Def.’s Opp’n at 20. If the Government believes that the Jeep could have turned

and reached Officer Amaya in one second at the time Officer Amaya fired the first shot

(19:41:33) at a dangerous speed, then the Government itself is disturbingly credulous.

        Meanwhile, it is far from clear that a reasonable factfinder would conclude from the

video that Bijan had been driving “recklessly” prior to the final stop. (It would also be

inappropriate for a factfinder to be allowed to consider Officer Vinyard’s self-serving claims that

he believed Bijan was impaired during the pursuit.) And it is hardly fair to say that Bijan was “by

any account [ ] not acting rationally” during the pursuit. Def.’s Opp’n at 19. Bijan had stopped

twice for the officers only to have them rush toward his Jeep with guns aimed at his head; given

the ultimate outcome of the pursuit, his decision to pull away in those instances hardly appears

unreasonable.

                b. The second and third volleys of shots

        The Government’s defense of the second volley of shots again relies heavily on

Waterman as well as Bethea v. Howser, 447 F. Supp. 3d 497, 513 (E.D. Va. 2020). Again, this

case is plainly distinguishable from Waterman for the reasons discussed above. It is also clearly

different from Bethea. In Bethea, the car’s “engine race[d]” and its tires “suddenly start[ed] to

spin very fast as [the driver] accelerated . . . and turned its tires in [the officer’s] direction,

causing the [car] to move toward [the officer.]” Bethea, 447 F. Supp. 3d at 505. Moreover, “the

threat of serious harm was exacerbated by [the officer’s] perception that [the driver] was

brandishing a firearm from inside the car,” 447 F. Supp. 3d at 513.




                                                    13
        In short, neither Waterman nor Bethea supports the Government. Turning to the

Government’s other arguments, with regard to the second set of shots: the video at 19:41:42-43

shows Officer Vinyard’s hand recoiling, so he fired at least one shot. The Government argues

that this was justified because Officer Amaya was “at the front” of the Jeep. Def.’s Opp’n at 20.

Again, the video quite clearly shows that Officer Amaya was not in danger at this point, given

that he was at best “at the 11:00 or 10:00 position” relative to the Jeep, id. at 21, and that the Jeep

was clearly rolling away from him and toward the ditch.

        The Government’s argument on the third volley of shots is much the same as the second,

and it fails for the same reasons, except that at this point it would have been even clearer to any

reasonable officer that the Jeep was beginning to roll into the ditch. No reasonable officer could

have believed he was in imminent danger of serious harm at this point.

        Finally, the Government makes a handful of references to the potential danger posed to

the public if the officers had not shot Bijan. Nothing in the video would allow a reasonable

factfinder to conclude that Bijan posed a threat to the public. But even if it could, he would not

have posed the imminent, serious danger that Virginia law requires. Couture, 656 S.E.2d at 428.

               ii. There is less than a scintilla of evidence to support the conclusion that the
                   officers actually feared imminent harm.

        Given the clear lack of evidence and the Government’s misunderstanding of Virginia

law, it is no surprise that it makes only a half-hearted argument that the officers’ use of force was

subjectively reasonable. The Government relies entirely on its expert report for this argument.

But to the extent its expert report gives any insight at all into the officers’ state of mind, that

must come through the officers’ self-serving statements—and once again, the Government is

ultimately using its expert as a “mere conduit” for those statements. This highlights the

unfairness of the Government’s attempt to rely on the officers’ statements to establish a central



                                                   14
fact of the case, and reinforces the conclusion that Plaintiffs should be entitled to an adverse

inference on the officers’ subjective lack of fear. But even without that, even viewed in the light

most favorable to the Government, its paltry evidence on this point is not enough to create a

material issue of fact. Indeed, even with the unfair advantage it affords itself by relying on the

officers’ statements, the Government cannot point to anything that actually states that the officers

believed they feared imminent, serious harm. Def.’s Opp’n at 26. And at any rate, the

Government’s argument is belied by the video. The video shows the officers rushing toward

Bijan’s Jeep twice before the shooting, with Officer Amaya striking the Jeep with his gun and

kicking it. Video of Incident at 19:38:19-27, 19:40:13-15. It also shows Officer Amaya move

toward the Jeep again at the last stop before opening fire. Id. at 19:41:31-33. Based on these

facts, no reasonable factfinder could find that the Government has met its burden of proving the

officers actually feared for their lives.

        C. The Government Is Liable on the Wrongful Death Claims Regardless of
           Whether the Shooting Was Justifiable Because the Officers Were Outside of
           Their Jurisdiction

        Finally, the Government completely misses the point of Plaintiffs’ argument that the use

of force here was per se wrongful. Plaintiffs are not arguing negligence per se. Rather, Plaintiffs

argue that the officers’ use of force was wrongful regardless of whether they reasonably believed

they were in imminent danger, because their conduct would have been barred by Virginia law.

To reiterate: Under the FTCA, the Government is liable on Plaintiffs’ wrongful death claim if a

private person would be liable for the conduct Officers Amaya and Vinyard engaged in. United

States v. Olson, 546 U.S. 43, 46-47 (2005). In Virginia, a police officer is not entitled to make an

arrest outside of his jurisdiction. Banks v. Bradley, 66 S.E.2d 526, 529 (Va. 1951); Hoambrecker

v. City of Lynchburg, 412 S.E.2d 729, 730 (Va. Ct. App. 1992). Thus, “whatever force [an

officer] use[s] in his attempt to effect” an out-of-jurisdiction arrest is unlawful. Banks, 66 S.E.2d


                                                 15
at 529 (emphasis added). Here, the officers were outside their jurisdiction when they shot Bijan.

MacLean Dep. 68:14-17. Therefore, judging the officers’ conduct under the standard that would

apply to a private person in Virginia, the Government is liable for their use of force per se—that

is, whether or not the officers’ conduct was otherwise justifiable.

       Importantly, the officers are liable regardless of what the Park Police policies state

regarding their jurisdiction. The FTCA does not require that the officers had notice that their

conduct would violate its terms. But even if it did, Plaintiffs’ discussion of the policies

demonstrates that the officers knew that they were outside of their jurisdiction and were required

to relinquish control of the pursuit to Fairfax County officers “[a]s soon as practical.” Pursuits

Policy (Pls.’ Summ. J. Ex. 18) at 5. And despite the Government’s expert’s testimony regarding

the practicability of relinquishing control, the Government does not dispute that Officer Gohn at

one point took the lead in the pursuit, yet Officers Amaya and Vinyard overtook him.

IV.    PLAINTIFFS ARE ENTITLED TO SUMMARY JUDGMENT ON THEIR
       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS CLAIM

       The Government concedes that Plaintiffs have “certainly” satisfied the severe emotional

distress requirement for an intentional infliction of emotional distress claim. Def.’s Opp’n at 28.

Despite acknowledging the tremendous harm inflicted upon the Ghaisar Family, the Government

attempts to escape liability by arguing that intentional infliction of emotional distress claims are

“not favored” under Virginia law. Almy v. Grisham, 639 S.E. 2d 182, 187 (Va. 2007). However,

emotional distress claims are disfavored largely “[b]ecause of problems inherent in proving a tort

alleging injury to the mind or emotions in the absence of accompanying physical injury.” Id. As

the Government has conceded that the fourth emotional distress element, the family’s injury, is

not at issue, the rationale for disfavoring the claim is substantially undercut. Moreover, based on




                                                 16
the undisputed evidence, the Park Police’s outrageous actions at Inova Fairfax Hospital clearly

satisfy each of the remaining three elements of an emotional distress claim.4

       A. Park Police Officers Knew or Should Have Known That Their Conduct Would
          Cause Plaintiffs Emotional Distress

       The first element of an emotional distress claim requires that “the wrongdoer had the

specific purpose of inflicting emotional distress or where he intended his specific conduct and

knew or should have known that emotional distress would likely result.” Womack v. Eldridge,

210 S.E.2d 145, 148 (Va. 1974). As Plaintiffs have already demonstrated to this Court, they are

not required to show that the Park Police acted with the “specific purpose” of causing them

emotional distress—rather, they need only show that the officers intended their specific conduct

and “knew or should have known that emotional distress would likely result.” Id.

       Here, the Park Police engaged in several intentional acts, including implementing and

maintaining a draconian visitation schedule, which clearly caused Plaintiffs severe emotional

distress. Any reasonable person would know that forcing a parent to leave the bedside of their

dying child would cause severe emotional distress. The Government’s attempts to argue

otherwise are, frankly, insulting to the Ghaisar Family.

    B. The Park Police’s Conduct at the Hospital Was Outrageous

       As to the second element of a claim for intentional infliction of emotional distress, the

Park Police’s conduct was clearly so “outrageous and intolerable in that it offends against the

generally accepted standards of decency and morality.” Id. The Park Police acted with

immeasurable cruelty by imposing and enforcing a program in which Bijan’s grieving loved ones




4
  For the reasons discussed in Plaintiffs’ response to the Government’s motion for summary
judgment, the court has subject matter jurisdiction over this claim. Pls.’ Opp’n to Def.’s Mot. for
Summ. J. at 20-23.

                                                17
were forced to leave his side over and over again, each time feeling the pain of knowing that they

might never again see him alive.

       The Government attempts to argue that this conduct was not outrageous and intolerable

because Bijan was under arrest and thus the Park Police acted reasonably by restricting

visitation. This justification does not stand up to scrutiny. The Government claims that the Park

Police limited visitation because they “had to balance important interests of evidence

preservation, officer safety, and resource allocation.” Def.’s Opp’n at 29. However, the

Government also claims that Bijan was arrested for “fleeing to elude arrest, possession of

marijuana, and associated traffic violations.” DEX 20 at 135. How the need for “evidence

preservation” supported limited visitation in this context is unfathomable. Further, the

Government does not even attempt to explain why the Park Police believed that a comatose man

and his grieving family presented a risk to officer safety.

       Additionally, as discussed more fully in Plaintiffs’ response to the Government’s motion

for summary judgment, the Park Police violated Bijan’s constitutional rights by detaining him for

more than 48 hours without a probable cause hearing. See United States v. Van Metre, 150 F.3d

339, 347 (4th Cir. 1998) (citing Riverside v. McLaughlin, 500 U.S. 44, 56-57 (1991)) (“[A]

detention of more than forty-eight hours without a judicial determination of probable cause is

presumed unconstitutional . . . .”); Pls.’ Opp’n to Def.’s Mot. for Summ. J. at 20-21. The

Government cannot justify the Park Police’s actions by stating that Bijan was under arrest when

that arrest violated the Fourth Amendment. See Telkamp v. Vitas Healthcare Corp. Atl.,

No. 3:15-CV-726, 2016 WL 777906, at *18 (D. Conn. Feb. 29, 2016) (finding that plaintiff’s

intentional infliction of emotional distress claim should survive dismissal because she had pled




                                                 18
that defendant acted “without lawful justification . . . for the purpose of keeping [her] from

returning to her dying daughter’s bedside”).

       Even assuming the Park Police somehow acted reasonably by implementing their

nonsensical visitation schedule, which Plaintiffs do not concede, the Park Police’s outrageous

actions were not limited to merely imposing a visitation schedule. The Park Police informed the

Ghaisar Family that if they violated the rules of the visitation schedule, they “would never be

able to see [Bijan] again.” N. Ghaisar Dep. 50:9-51:14. This callous statement implied to the

family that Bijan would die in the hospital, and, if the family made any error, he would die alone.

Further, as Bijan lay dying, as a result of the Park Police’s brutality, Park Police officers

referred to Bijan as a “perp” in front of his family. K. Ghaisar Dep. 76:25-77:4. They also

assumed, with no basis whatsoever, that Bijan was Muslim and thus did not allow him to be

touched by the female chaplain the Ghaisar Family asked to pray over Bijan. Through this type

of outrageous conduct, the Park Police went beyond merely restricting visitation and made the

distraught Ghaisar Family feel “like animals.” N. Ghaisar Dep. 59:10-11; see also J. Ghaisar

Dep. 63:18-23.

   C. The Park Police’s Misconduct Caused the Ghaisar Family’s Severe Emotional
      Distress

       Finally, the Government weakly attempts to dispute the causal connection between the

Park Police’s outrageous conduct and Plaintiffs’ emotional distress. Notably, the Government

fails to raise this argument in its motion for summary judgment, and instead argued that only the

first two elements of Plaintiffs’ claim were not met. For some reason, the Government sees fit to

now argue that because the FBI also imposed certain visitation rules, there can be no causal

connection between the Park Police’s conduct and the Ghaisar Family’s emotional distress.




                                                 19
       But as Plaintiffs have already argued to this Court, the Government’s characterization

ignores several relevant facts. For example, the FBI’s policies were not identical to the Park

Police’s—the FBI lifted restrictions like the time restriction that the Park Police had imposed on

the Ghaisars’ visitation. N. Ghaisar Dep. 55:3-13. The Government also ignores James and

Kelly’s objection to Park Police officers guarding their son after Park Police officers had shot

their son. And, the Government fails to explain the Park Police officers’ refusal to allow a female

chaplain to touch Bijan as she prayed for him, based on their assumption that Bijan was Muslim;

and it fails to mention that James and Kelly learned from watching the news in the hospital

waiting room, and not from Park Police officers, that Park Police officers had fired the shots that

put Bijan in the hospital. All of these outrageous actions caused James and Kelly severe distress.

       The simple fact is that the Park Police acted outrageously and intolerably by intentionally

taking action that they knew or should have known would cause emotional distress and the

Ghaisar Family experienced severe emotional distress as a result of those actions.

                                         CONCLUSION

       For the reasons discussed above and in Plaintiffs’ opening brief, the Court should enter

summary judgment for Plaintiffs on the Government’s liability.

Dated: October 15, 2020                              Respectfully submitted,

                                                     /s/ Thomas G. Connolly
                                                     Thomas G. Connolly (VA Bar No. 29164)
                                                     Roy L. Austin, Jr. (pro hac vice)
                                                     HARRIS, WILTSHIRE & GRANNIS LLP
                                                     1919 M Street NW, 8th Floor
                                                     Washington, D.C. 20036
                                                     Telephone: 202-730-1300
                                                     tconnolly@hwglaw.com
                                                     raustin@hwglaw.com

                                                     Counsel for Plaintiffs




                                                20
                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I filed the foregoing via the CM/ECF system, which will

send a Notification of Electronic Filing to the following:


                                     Dennis C. Barghaan, Jr.
                                        Kimere J. Kimball
                                  Attorneys for the United States
                                   dennis.barghaan@usdoj.gov
                                   kimere.kimball@usdoj.gov



Dated: October 15, 2020                              Respectfully submitted,

                                                     /s/ Thomas G. Connolly
                                                     Thomas G. Connolly (VA Bar No. 29164)
                                                     HARRIS, WILTSHIRE & GRANNIS LLP
                                                     1919 M Street NW, 8th Floor
                                                     Washington, D.C. 20036
                                                     Telephone: 202-730-1300
                                                     tconnolly@hwglaw.com

                                                     Counsel for Plaintiffs




                                                21
